Citation Nr: 0708804	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1994 to April 1997.  A subsequent unverified 
period of active duty service is indicated by the evidence of 
record and will be discussed below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which, in part, denied service 
connection for a left leg bump.  The Oakland RO has original 
jurisdiction over the veteran's claim.

The veteran was scheduled to appear at the Oakland RO to have 
a personal hearing with a Veterans Law Judge.  The veteran 
failed to appear for said hearing, and he has not since asked 
for such to be rescheduled.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

VCAA letter

Although the RO sent the veteran a notice letter in April 
2003, that letter did not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the letter did not request that the claimant 
provide any evidence in his possession pertaining to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Therefore, the RO has not substantially 
complied with the "give us everything you've got" provision 
in 38 C.F.R. 
§ 3.159(b) in that it did not inform the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.   

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
The Board therefore must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Service personnel records

The veteran contends that he received an in-service injury in 
September 2001 while stationed in Kuwait.  See  his January 
2004 notice of disagreement.  While a pre-deployment health 
assessment indicates that he was scheduled to deploy to Al 
Jabar, Kuwait, the record is incomplete and cannot accurately 
verify the veteran's deployment or indeed a period of service 
after 1997.  Under these circumstances, the Board believes 
that it is appropriate to obtain the veteran's service 
personnel records and (if available) service medical records 
for his post-1997 service.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile]

Accordingly, this case must be REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should send the veteran a 
corrective VCAA notice, to include a 
request that the veteran provide any 
evidence in his possession pertaining 
to the claim.

2.  VBA should contact the service 
department and request the veteran's 
complete service personnel records.  
Any records obtained should be 
associated with the veteran's VA 
claims folder. If no records are 
available, that should be noted in the 
veteran's VA claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to a service connection 
for a left lower extremity 
disability.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


